I concur in the judgment of reversal for the reason the daughters did have the right to the immediate ownership or possession and enjoyment, and the statute, Section 5731.02, Revised Code, says the "* * * accrual of such right * * * shall be deemed a succession taxable * * * in the same manner as if the * * * deceased person * * * had bequeathed the same to the survivor by will * * *." (Emphasis added.)
If this property had been bequeathed by will to the daughters and they renounced the bequest, Section 2113.60 of the Revised Code would govern the transfer and the tax would not be against the daughters. Their renunciation prevents a tax on the deemed succession, and the taxable succession would be the distribution through the estate of the decedent.